                FAMULARI & BUTTO, PLLC
F. David Famulari, Esq.                                                2332 Galiano Street, 2nd Floor
Board Certified in Admiralty & Maritime Law                            Coral Gables, FL 33134
dfamulari@NauticalLawyers.com
                                                                       Office: 305.728.7074
Gino J. Butto, Esq.                                                    Fax: 305.470.7484
USCG Licensed Captain | Admitted in FL & NY                            David Direct: 305.968.8894
Board Certified in Admiralty & Maritime Law                            Gino Direct: 321.749.4582
gbutto@NauticalLawyers.com                                             www.NauticalLawyers.com
                                 The application is GRANTED. The initial pre-trial conference scheduled for
May 6, 2021                      May 13, 2021, at 11:00 a.m., is adjourned sine die. By May 21, 2021,
Judge Lorna G. Schofield         Plaintiff shall file default judgment submissions per the Individual Rules.
United States District Court
Southern District of New York SO ORDERED
500 Pearl Street
New York, New York 10007 Dated: May 7, 2021
                                       New York, New York
               RE: Florida Dredge and Dock Inc. v. Blake Marine Group LLC,
                       Case No.: 1:21-cv-02341

Dear Honorable Judge Schofield,

The undersigned represents the Plaintiff, Florida Dredge and Dock Inc., in the above-captioned
proceeding which is presently set for a telephonic Conference on May 13, 2021 at 11:00 a.m. By
way of this correspondence, I respectfully request that said conference be adjourned because the
Defendant has failed to respond to the Complaint [DE 1]. This is the first request for adjournment.

By way of brief background, Plaintiff, Florida Dredge and Dock Inc. (“Florida Dredge”), initiated
this action on March 17, 2021. The Complaint [DE 1] asserts a single cause of action against
Defendant, Blake Marine Group LLC (“Blake Marine”), for Breach of Maritime Contract based
on the Defendant’s failure to pay the Plaintiff $159,950.00.

Blake Marine was served with the Complaint [DE 1] and Summons [DE 4] on April 10, 2021.
Accordingly, the Defendant had until May 3, 2021 to file a responsive pleading. To date, Blake
Marine has failed to enter a notice of appearance, file a responsive pleading or otherwise defend
the claim raised in the Complaint. On May 5, 2021, the Clerk of Court approved Plaintiff’s request
for a Clerk’s Certificate of Default [DE 10].

Plaintiff intends to file a Motion for Final Default Judgment pursuant to Rule 55 of the Federal
Rules of Civil Procedure. The undersigned respectfully submits that the Defendant’s failure to
defend this action and the forthcoming motion for default judgment alleviate the need for an Initial
Conference and resulting scheduling order. As such, Plaintiff respectfully requests that this
Honorable Court indefinitely adjourn the telephone Conference presently scheduled for May 13,
2021. Alternatively, Florida Dredge respectfully requests that the Conference be continued by
thirty (30) days so that the motion for default can be filed and considered by this Honorable Court
before resources are spend on a conference which will likely prove unnecessary.
Thank you for your time.

Respectfully submitted,
Gino J. Buttó
Gino J. Butto, Esq.
FAMULARI & BUTTO, PLLC




                           Page 2 of 2
